Name: Commission Regulation (EEC) No 1940/87 of 3 July 1987 amending Regulation (EEC) No 2409/86 on the sale of intervention butter intended for incorporation in compound feedingstuffs
 Type: Regulation
 Subject Matter: processed agricultural produce;  health;  trade policy;  food technology;  agricultural activity
 Date Published: nan

 Official Journal of the European Communities No L 185/314. 7 . 87 COMMISSION REGULATION (EEC) No 1940/87 of 3 July 1987 amending Regulation (EEC) No 2409/86 on the sale of intervention butter intended for incorporation in compound feedingstuffs Whereas, under Article 15a of Regulation (EEC) No 2409/86, the time limit for denaturing the butter is 60 days ; whereas that period is too short having regard to the handling facilities on dispatch from certain interven ­ tion agencies ; whereas the said time limit should there ­ fore be extended ; Whereas, for the sake of clarity, it should be specified in the framework of the denaturing process of the butter awarded that inspections are to be carried out and securi ­ ties released at the stage of the product obtained subse ­ quent to denaturing ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 985/68 of 15 July 1968 laying down general rules for intervention on the market in butter and cream ('), as last amended by Regulation (EEC) No 3790/85 (2), and in particular Article 7a thereof, Whereas Article 1 of Commission Regulation (EEC) No 2409/86 (3), as last amended by Regulation (EEC) No 11 65/87 (4), fixes the date by which butter sold by the intervention agency must have been taken into storage ; whereas, in order to allow sales of butter to continue for the purposes of denaturing, the date of entry into storage of butter of a fat content less than 82 % should be brought forward ; HAS ADOPTED THIS REGULATION : Whereas, in accordance with that Regulation and where the butter awarded is not intended for denaturing, checks are conducted as far as the manufacture of compound feedingstuffs ; whereas processing securities are conse ­ quently released at the end of that final stage ; whereas, where the butterfat content of the compound feeding ­ stuffs may be deduced from the composition of the premixture , under the rules the requirement to check the feedingstuffs by taking samples is waived ; whereas, where the composition of such a premixture is approved by the Member State of manufacture, the checking procedures may be further relaxed and processing securities released at the premixture stage ; whereas, moreover, experience gained shows that the incorporation of tracers into concentrated butter or the premixture provides an adequate guarantee for the partial release of the proces ­ sing security at that stage ; Whereas experience shows that, as regards compound feedingstuffs, the undertaking should be allowed to define the batch under its own manufacturing programme, in view of the fact that the said feedingstuffs are not homo ­ geneous ; Whereas the rules provide for the possibility of incorpor ­ ating tracers during processing of the butter into premix ­ tures or into concentrated butter ; whereas the definition of permitted tracers may be adjusted depending on the market : Article 1 Regulation (EEC) No 2409/86 is hereby amended as follows : 1 . The first subparagraph of Article 1 is replaced by the following : 'Butter bought in under Article 6 ( 1 ) of Regulation (EEC) No 804/68 and taken into storage before 1 July 1984 or butter of a fat content less than 82 % taken into storage before 1 January 1985 shall be sold under the conditions provided for in this Regulation.' 2 . In Articles 4 and 5, the words 'as defined in Article 2 (b) of Directive 79/373/EEC' are deleted. 3 . In Article 6 (2) (b), the words ' 1,1 kg' are replaced by '0,9 kg' and the figure '325' is replaced by '320'. 4. The first subparagraph of Article 9 ( 1 ) is replaced by the following : 'For the purposes of this Regulation, the following shall be considered as compound feedingstuffs :  complete feedingstuffs as defined in Article 2(d) of Directive 79/373/EEC ;  complementary feedingstuffs as defined in Article 2 (e) of Directive 79/373/EEC and premixtures the composition of which is typical of feeding ­ stuffs and approved by the competent authority of the Member State of production'. (&gt;) OJ No L 169, 18 . 7. 1968 , p. 1 . (2) OJ No L 367, 31 . 12 . 1985, p. 5 . (3) OJ No L 208 , 31 . 7 . 1986, p. 29 . (4) OJ No L 112, 29 . 4. 1987, p. 29 . No L 185/32 Official Journal of the European Communities 4. 7. 87 5. Article 1 0 is replaced by the following : 'Article 10 The provisions of Article 9 (2) shall not apply to compound feedingstuffs delivered by tanker or container under the conditions laid down in Article 11 to :  an undertaking responsible for processing them into complete feedingstuffs as referred to in the first indent of Article 9(1 ), or,  a holding or a fattening concern which uses such compound feedingstuffs'. 6 . The last subparagraph of Article 1 3 (3) is replaced by the following : 'For the purposes of this Article and of Article 14(2), "batch" shall mean a quantity of compound feeding ­ stuffs of the same composition identified under the manufacturing programme of the manufacturing plant.' 7. In the last subparagraph of Article 14(1 ), the words 'this Article' are replaced by 'this paragraph'. 8 . The following point 4 is added to Article 14 : '4 . In the case referred to in the second indent of the first subparagraph of Article 9 ( 1 ), the inspections referred to in point 2 (a) shall also be deemed to have been carried out if the successful tenderer submits a statement from the undertaking as referred to in the first indent of Article 10 which shall be renewable by tacit agreement and apply to all sales, to the effect that the latter confirms :  its obligations as set out in the sales contract referred to Article 5 ;  that it is aware of the national penalties to which it is liable if it transpires, during the inspections referred to point 2 (b) or any other inspection which the public authorities might undertake, that the obligations which it has entered into have not been met'. 9 . The introductory lines of Article 15a ( 1 ) are replaced by the following : 'Tenderers, as defined in Article 3, may take part in the tendering procedure without fulfilling the condi ­ tions laid down in Article 4, Titles II and III and in Article 14 if they undertake in writing to denature, within the Community, the butter purchased for the purpose of incorporation in compound feedingstuffs by incorporating it within 90 days following the closing date for the submission of tenders in response to the individual invitation to tender as referred to in Article 17 .' 10 . In Article 15a (4) and the second subparagraph of Article 21 (2), the words 'finished fatty product' and 'finished product' respectively are replaced by 'product obtained'. 1 1 . The following sentence is added to the first subpara ­ graph of Article 21 (2) : 'Up to one third of the processing security may, however, be released where the products referred to in Article 6 (2) have been added to the concentrated butter or to the premixture'. 12. In the second subparagraph of Article 26(1 ), the words 'period of 60 days' are replaced by 'period of 90 days'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 8 July 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 3 July 1987. For the Commission Frans ANDRIESSEN Vice-President